Citation Nr: 1201096	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for unexplained joint pains.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in December 2007 and in November 2009, when the issues remaining on appeal were remanded for additional development.

During the course of this appeal and the Board's prior remand, additional issues that were formerly in appellate status have been resolved.  The Board observes that the additional issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was part of this appeal and remanded by the Board in December 2007.  However, service connection for PTSD was granted during the processing of the remand in a May 2008 RO/AMC rating decision.  That issue is therefore no longer in appellate status.

Likewise, the Board observes that the additional issue of entitlement to service connection for a sleep disorder, claimed as secondary to PTSD, was part of this appeal and remanded by the Board in November 2009.  However, service connection for sleep apnea was granted during the processing of the remand in a February 2011 RO/AMC rating decision.  That issue is therefore also no longer in appellate status.

The issue of entitlement to service connection for unexplained joint pains is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the competent evidence is at least in a state of equipoise regarding the question of whether erectile dysfunction is causally related to the Veteran's previously-established service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, erectile dysfunction is shown to be proximately due to one or more of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran is seeking entitlement to service connection for erectile dysfunction.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Development accomplished in connection with the Board's November 2009 remand has produced a number of medical opinions addressing the potential psychiatric and physiological causes of the Veteran's erectile dysfunction.  Some of the evidence presents unclear indications as to the possible etiology of the Veteran's erectile dysfunction; some evidence of record indicates that the Veteran's erectile dysfunction may be due to an uncertain etiology.  However, the Board finds that the new evidence most significantly features medical opinions supportive of the Veteran's claim.

A March 2011 VA psychiatric medical opinion addresses the pertinent facts and expresses that "it appears at least as likely as not that veteran's ED is secondary to his PTSD and that it is at least as likely as not that his ED was caused by his active duty service...."  A May 2011 VA psychologist's opinion also contemplates the pertinent information and expresses that "[i]f ... physical causes can be ruled out, then combat stress reactions appear to be the most likely cause for his ED."  The Board notes that the Veteran was granted service connection for PTSD in a May 2009 RO rating decision.

A July 2011 VA examination report authored by a VA physician opines that: "The Veteran's ED is of organic type, more likely caused by hypercholesterolemia, obesity, sleep apnea.  PTSD (Depression) in a lesser extent (not as likely as not < 50% related to PTSD)."  Significantly, the Board notes that the Veteran was granted service connection for sleep apnea in a February 2011 RO rating decision.

Although the evidence is not entirely clear, after multiple remands of this issue it appears reasonably well established that the Veteran's erectile dysfunction is medically causally related to his service-connected PTSD, his service-connected sleep apnea, or both.  Accordingly, the Board finds that service connection for erectile dysfunction is warranted as secondary to the Veteran's previously established service-connected disabilities.  38 U.S.C.A. § 5107.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in April 2010, February 2011, and June 2011, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these 'downstream' issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for erectile dysfunction is warranted.  To this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection of unexplained joint pains involving joints throughout the Veteran's body, to include as due to undiagnosed illness, continues to prove a complex issue presenting a challenge for completing the necessary development of the evidence.  Although the Board regrets additional delay in this case, the Board is unable to find that final appellate review may proceed at this time and withstand Court scrutiny.

The Veteran contends that he experiences pain in joints throughout his body due to an undiagnosed illness associated with his service in the Persian Gulf.  The criteria for entitlement to service connection for disability due to an undiagnosed illness were discussed in the Board's first December 2007 remand of this issue.

Prior to the Board's most recent November 2009 remand, the Veteran was afforded a VA examination in March 2008 to address this claim.  The March 2008 VA examination report clearly documents that the Veteran's joint symptoms featured "Arthralgia ... symptoms involving right shoulder joint, bilateral elbow joints, bilateral wrist joints, bilateral hip joints, bilateral knee joints, and bilateral ankle joints."  The March 2008 VA examination report also shows a diagnosis of chronic impingement syndrome of the left shoulder joint.

The Board's most recent November 2009 remand of this issue explained how a complete reading of the March 2008 VA examination report and the evidence of record at that time revealed inadequate evidence to permit appropriate informed appellate review at that time.  The evidence at that time did not clearly resolve the question of whether there was objective evidence of any pertinent signs and symptoms of the claimed joint pain and whether or not such signs and symptoms could be attributed to known clinical diagnoses.  Additionally, the Board found that the evidence showed a diagnosis for the left shoulder complaints but did not address whether this diagnosis or any other known clinical diagnosis was at least as likely as not related to the Veteran's military service on a direct basis.

The Board directed that new development clarify this information and address these matters with the benefit of information from examining the Veteran and reviewing the contents of the claims-file.  

After the Board's November 2009 remand, the RO/AMC added to the claims-file copies of a February 2009 addendum to the March 2008 VA examination report that was not available to the Board for review at the time of the November 2009 remand.  The addendum to the March 2008 VA examination report adds discussion attempting to address the etiology of the left shoulder diagnosis and also largely repeats the prior unclear characterization of the Veteran's arthralgia in other joints without making clear whether there were objective signs corroborating the Veteran's claimed symptoms for any joint for which a diagnosis or pathology could not be identified.

The Veteran was afforded a new VA examination on this matter in August 2010.  The August 2010 VA examination report provides a number of pertinent new diagnoses in this case, and significantly differs from the March 2008 VA examination report in its diagnostic findings with regard to specific joints.  Unfortunately, as noted repeatedly in the original VA examination report, the VA examiner did not have the benefit of review of the claims file in connection with the examination.  The August 2010 VA examination report provides a medical diagnosis for the Veteran's bilateral shoulders, hips, knees, and ankles.  The August 2010 VA examination report makes essentially no discussion of the Veteran's complaints involving his elbows and wrists, which had been significant to the Veteran's claim and had been the subjects of pertinent findings in the March 2008 VA examination report; no explanation for this discrepancy is apparent and none of the questions regarding objective signs and symptoms in these joints are addressed by the August 2010 VA examination report.  

The August 2010 VA examination report offers a brief etiology opinion for the joint diagnoses offered, but these opinions were originally formed and presented without the benefit of review of the claims file.  The August 2010 VA examiner concluded that the Veteran's joint complaints (or at least those pertaining to joints addressed in the August 2010 VA examination report) were unlikely related to military service because the symptoms reportedly had their first onset after the conclusion of such service.  However, the examiner never discusses that the claims-file contains service treatment records documenting that the Veteran suffered a potentially significant painful left knee ligament strain injury in June 1991 during the final year of the Veteran's military service; this documented left knee injury late in the Veteran's military service plainly must be addressed in any etiology analysis of the Veteran's left knee joint pain, and such an injury may reasonably be relevant to analysis of the Veteran's claim to the extent that the Veteran complains of joint pains in bilateral ankles, knee, and hips which may be linked to any gait alterations consequent to a left knee problem.  The Board finds that an etiology opinion addressing the Veteran's particular joint complaints in this appeal cannot be adequate without addressing the clearly documented in-service joint injury.

The August 2010 VA examiner was later furnished a copy of the claims-file and authored a November 2010 addendum which states, in its entirety: "C-file received and reviewed.  No further changed [sic] to the original 8-13-10 C&P report or the previous addendum."  Despite the indicated review of the claims-file, the August 2010 VA examiner continues to make no mention of the documented in-service injury.  Furthermore, the August 2010 VA examiner continues to make no acknowledgment or discussion of the significant discrepancies between the diagnostic findings from the August 2010 VA examination report and the diagnostic findings noted in the prior March 2008 VA examination report; the August 2010 VA examiner never presents any discussion of the Veteran's complaints or the past diagnostic findings concerning his elbows and wrists that are a part of this appeal.

After careful consideration of the matter, the Board is compelled to conclude that the August 2010 VA examination report, even as amended by addenda, fails to adequately address all the necessary aspects of the Veteran's complex claim on appeal, fails to clarify whether the Veteran has any objective signs or diagnosis of disability of the elbows and wrists, and fails to comply with the Board's remand directive that the examiner discuss the etiology of all diagnosed disabilities with discussion of all relevant service and post-service medical records (such as the documented in-service injury and the March 2008 VA examination report's pertinent findings).  As discussed in the Board's prior remands, the Board must determine whether service connection may be warranted on a direct basis even for disabilities of joints originally claimed as due to undiagnosed illnesses.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A new remand is necessary to ensure compliance with the development requested by the Board's prior remands and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of the Veteran's complaints of joint pain throughout his body; this report must address, at a minimum, the previously documented complaints concerning the bilateral ankles, bilateral knees, bilateral hips, bilateral shoulders, bilateral elbows, and bilateral wrists.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  After reviewing the claims file (and examining the Veteran if necessary), the examiner should respond to the following:

For each joint for which the Veteran complains of pain (specifically including the bilateral ankles, bilateral knees, bilateral hips, bilateral shoulders, bilateral elbows, and bilateral wrists), the examiner should note if there is objective evidence of any pertinent signs and symptoms of joint pain in each joint and whether or not such signs and symptoms can be attributed to known clinical diagnoses.  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (50% probability or higher) related to the Veteran's military service.  If the examiner finds that there is no evidence of any claimed signs and symptoms, or if there is objective evidence of claimed signs and symptoms which cannot by history, physical examination and laboratory tests be attributed to a known diagnosis, the examiner should so state.

In addressing the etiology of any disability, the examiner is asked to discuss any relevant service and post- service medical records (this should specifically include the pertinent service treatment records and the findings in VA medical reports including the prior VA examination reports).

A rationale should be furnished for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  Following completion of the above, and any other necessary development, the issue remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


